Citation Nr: 0925345	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to nicotine dependence.

2.  Entitlement to an initial compensable disability 
evaluation for a deviated nasal septum.

3.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.

4.  Entitlement to service connection for depression to 
include as secondary to service-connected nicotine 
dependence.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to 
December 1963.

This matter was brought on appeal to the Board of Veterans' 
Appeals (Board) from May 1998 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.

In November 2000, the Board dismissed the appeal of the issue 
of entitlement to service connection for a nervous disorder 
and remanded the issues of service connection for deviated 
nasal septum, pneumonia residuals, bronchitis, rhinitis, 
sinusitis, a dental disorder and a variously diagnosed 
gastrointestinal disorder to the RO for further development.  

In March 2003, the RO granted service connection for 
maxillary sinusitis, deviated left nasal septum and allergic 
rhinitis and assigned a 10 percent evaluation for maxillary 
sinusitis and noncompensable evaluations for deviated left 
nasal septum and allergic rhinitis, each effective from 
August 1997.  The Veteran appealed the initial evaluations.

The Veteran also appealed a September 2003 rating decision 
that determined the Veteran had not submitted new and 
material evidence to reopen the claim of service connection 
for a nervous disorder and found there was no clear and 
unmistakable error (CUE) in the April 1998 rating decision 
that denied service connection for a nervous disorder.  The 
case was returned to the Board for appellate consideration.

The Veteran presented testimony at a videoconference hearing 
in March 2005 before the undersigned sitting in Washington, 
D.C. 

In a September 2005 decision, the Board denied the Veteran's 
claims on appeal.  The Veteran appealed the Board's September 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Motion for 
Partial Remand (JMPR), the Court, in a March 2008 Order, 
vacated the Board's decision, in part, as to the issues of 
(1) entitlement to service connection for nicotine 
dependence; (2) entitlement to service connection for a 
gastrointestinal disorder, to include as due to nicotine 
dependence; (3) entitlement to an initial compensable 
disability evaluation for a deviated nasal septum; and (4) 
entitlement to an initial compensable disability evaluation 
for allergic rhinitis.  The Board subsequently remanded the 
appeal to the RO for additional development in October 2008.  
In a December 2008 rating decision, service connection for 
nicotine dependence was granted and service connection for 
depression as secondary to service-connected nicotine 
dependence was denied.  In March 2009, disagreement was 
expressed with the denial of depression as secondary to 
service-connected nicotine dependence.  

The issue of a higher rating for allergic rhinitis and 
service connection for depression to include as secondary to 
service-connected nicotine dependence are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A gastrointestinal disability, diagnosed as 
gastroesophageal reflux disease (GERD) with hiatal hernia and 
diverticulosis, is attributable to service.  

2.  The Veteran's deviated nasal septum causes nasal 
obstruction which is 75 percent on the left while the right 
side is unobstructed; the deviated septum does not result in 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability, diagnosed as GERD with 
hiatal hernia and diverticulosis, was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for an initial compensable disability rating 
for deviated nasal septum have not been met. 38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.31, 4.97, Diagnostic Code 6502 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim of service connection for a gastrointestinal 
disability is being granted.  As such, any deficiencies with 
regard to VCAA are harmless and nonprejudicial.

With respect to the claimant's claim of a higher rating for a 
deviated nasal septum VCAA letters dated in November 2003 and 
November 2008 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  Although the 
notification letter was not sent prior to the initial 
adjudication of the claimant's claim of service connection, 
this was not prejudicial to the claimant since the claimant 
was subsequently provided adequate notice and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)   
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 
(2008).  However, as the Court clearly noted in Vazquez, the 
additional notice requirements apply only to claims for 
increased compensation not initial rating claims.  
Nevertheless, as noted, the VCAA letters specifically 
pertinent to the "higher rating" issue were sent to the 
claimant.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the Veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, Social Security Administration 
(SSA) records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded an examination.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected deviated septum 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  

The most recent examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in 
November 2008.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue of service connection for gastrointestinal 
disorders does not involve simple diagnoses.  See Jandreau; 
see also Woehlaert.  The Veteran is not competent to provide 
more than simple medical observations.  

The current diagnosis may not be diagnosed via lay 
observation alone and the Veteran is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disabilities.  See Barr.  However, as indicated 
below, the competent evidence regarding the etiology of 
claimed gastrointestinal disabilities supports the claim of 
service connection.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

In addition, a peptic or duodenal ulcer will be presumed to 
have been incurred in or aggravated by service if it had 
become manifest to a degree of 10 percent or more within one 
year of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

As noted above, the Veteran in this case is not competent to 
provide more than a simple medical observation.  The Veteran 
is not competent to make a complex medical diagnosis or to 
provide a medical opinion regarding the etiology thereof.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
However, as set forth below, direct service connection is 
being granted.  Thus, no analysis of secondary service 
connection is necessary.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Gastrointestinal Disability

The service treatment records reflect that in February 1962, 
the Veteran was seen for gastroenteritis.  He was placed on 
symptomatic therapy and his symptoms gradually subsided.  On 
an October 1962 Report of Medical History, the Veteran denied 
having frequent indigestion, stomach trouble, or recent gain 
or loss of weight.  The June 1963 discharge examination 
revealed a normal abdomen and viscera.  

Post-service, private treatment records dated in mid-1979 
noted a normal upper gastrointestinal tract including the 
esophagus, stomach, small bowel and gallbladder.

In April 1997, it was noted that the Veteran had 
gastroesophageal reflux disease (GERD).  In May 1997, the 
Veteran complained of having dyspepsia.  An upper 
gastrointestinal series was performed which revealed a small 
sliding hiatal hernia with minor reflux and a small active 
duodenal ulcer.  The bowel series was normal.  

In September 2004, the Veteran was seen for abdominal 
complaints including cramps and constipation.  

In March 2005, the Veteran was treated for GERD.  In July 
2005, the Veteran was seen for suspected H. pylori.  In 
August 2005, he complained of bloating and reflux.  In 
October 2005, a computerized tomography (CT) of the abdomen 
was performed which revealed no diverticulitis.  An upper 
gastrointestinal series revealed a probable small hiatal 
hernia and duodenal diverticula.  In March 2006, the Veteran 
complained of gas and bloating.  In June 2006, it was 
indicated that the Veteran had been reinfected with H. 
pylori.  Thereafter, the Veteran continued to report bloating 
and distention as well as abdominal pain.  Further testing, 
an esophagogastroduodenoscopy (EGD), was performed in 
November 2007 which concluded that there was no endoscopic 
cause for the dyspepsia found.  In October 2008, it was noted 
that a biopsy of the stomach antrum revealed mild reaction 
gastropathy, but no H. pylori.  

The Veteran was afforded a VA examination in November 2008.  
It was noted that the Veteran was treated for gastritis 
during service.  The Veteran related that he had experienced 
gastrointestinal symptoms since his discharge from service 
and had experienced reflux for the past 10-15 years.  A 
physical examination was performed and pertinent medical 
records were referenced.  The diagnoses were hiatal hernia, 
constipation, diverticulitis, and colonic polyps.  The 
examiner opined that it was less likely than not that the 
Veteran's complaints and diagnoses were attributable to 
service to include the episode of gastroenteritis during 
service.  The examiner stated that the Veteran's complaints 
were seen in the general population, irrespective of service 
or exposures.  The examiner opined that the inservice 
gastroenteritis was a temporary condition which was treated 
and resolved.  The examiner noted that the Veteran expressed 
a continuation of symptoms since that time.  The examiner 
also opined that it was less likely than not that current 
gastrointestinal disability was directly caused by nicotine 
dependence.  The examiner explained that he was unaware of 
any medical literature that supported the past use of 
nicotine with current gastrointestinal disability.  He also 
opined that the nicotine dependence did not aggravate a 
gastrointestinal disability.  Rather, the Veteran had 
conditions and complaints seen in the general population.  

In March 2009, M.J.S., M.D., a gastroenterologist, provided a 
medical opinion as well as a clinical evaluation.  In sum, 
Dr. S. opined that it was at least as likely as not that the 
Veteran's current gastrointestinal symptoms were indications 
of gastrointestinal disorders that were present during 
service, but they were not likely related to nicotine 
dependence.  The current gastrointestinal disabilities were 
identified as GERD with hiatal hernia and diverticulosis.  
The physician indicated that the Veteran's inservice 
complaints of dyspeptic symptoms and abdominal discomfort 
suggested acid peptic disease or acid reflux.  He also noted 
the Veteran's diagnoses and treatment of gastrointestinal 
complaints over the years.  The Veteran's representative 
indicated that this physician was provided service treatment 
records and medical records to review in conjunction with his 
evaluation and medical opinion.  

The Veteran has also submitted treatise articles which 
discussed, in pertinent part, gastrointestinal disabilities 
such as diverticulitis, diverticulosis, and ulcers.  One 
article, "Smoking and Your Digestive System" indicated that 
there was a link between smoking and heartburn and peptic 
ulcers/gastric reflux.  

In sum, the Veteran was treated during service for 
gastrointestinal complaints, but was normal at separation.  
The post-service records do not reveal the presence of an 
ulcer within the initial post-service year, but they document 
continued complaints of gastrointestinal problems over the 
years.  The Veteran is competent to report gastrointestinal 
symptoms.  He has also submitted supporting treatise 
evidence.  In order to determine if any current 
gastrointestinal disability is etiologically related to 
service, VA obtained a medical opinion.  However, the Veteran 
also submitted a private medical opinion from a 
gastroenterologist.  These medical opinions are in conflict.

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In this case, there is positive and negative evidence, as 
indicated above.  Both medical opinions were predicated on 
clinical evaluation of the Veteran and a review of pertinent 
records.  Thus, both opinions are not only competent, but 
also probative evidence.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (Factors for assessing the probative value 
of a medical opinion include the thoroughness and detail of 
the opinion.).  

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether a 
gastrointestinal disability, diagnosed as GERD with hiatal 
hernia and diverticulosis, is attributable to service.  As 
noted, there are contradictory opinions, but the Board finds 
that they are of equally probative value as they were 
provided by specialists and were based on mostly accurate 
medical histories.  The evidence in this case is so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, service connection for a gastrointestinal 
disability, diagnosed as GERD with hiatal hernia and 
diverticulosis, is warranted.  Since service connection is 
being granted on a direct basis, the claim of secondary 
service connection is moot.  


Evaluation for Deviated Septum

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

The private record references to deviated nasal septum and 
sinusitis in the mid 1990's noted severe deviation, and, 
according to the Veteran, chronic drainage problems.  The VA 
records beginning in 1995 show references to chronic 
sinusitis versus allergic rhinitis, no polyps on X-ray in 
June 1995, and also noted deviated nasal septum.  During 1996 
and 1997 the use of steroid nasal spray and a steroid inhaler 
was noted.  The Veteran was referred for evaluation of 
maxillary polyp in July 1997 and an August 1997 report noted 
use of Beconase for two years and three weeks of medication 
with little response.  He reported a history of nasal polyp 
symptoms a year earlier but it was noted there were no 
records.  The examiner noted allergic rhinitis, no polyps and 
no sign of acute sinusitis.

An ear, nose and throat clinic report in January 1998 noted 
allergic rhinitis, no lesions and minimal crusting of the 
nose.  A VA report in July 1998 noted recurrent sinusitis but 
no current symptoms.  In September 1998 there was a reference 
to a sinus infection a month earlier that cleared with 
medication.  He still had postnasal discharge, no stuffiness 
and minimal headache.  The sinuses were not tender and there 
were no polyps in the nares.  The assessment included chronic 
postnasal drip.  In December 1998, he had noted recent cough 
and he had mild tenderness over the frontal nares.  The 
assessment was sinusitis and he was given amoxicillin.

A SSA psychiatry examiner in January 1999 reported the 
Veteran denied current breathing problems, although he had a 
history of allergy and he referenced a history of bronchitis 
and pneumonia.  He stated the medications he used included 
Vancenase daily for sinus and deviated septum concerns.  In 
the Fall and Spring seasons, he would use certain medications 
that included Robitussin.

The VA records show February 1999 complaints of a recent 
onset sinus infection with left-sided headache in the frontal 
and maxillary area.  The examination showed no sinus 
tenderness and the assessment was abscessed tooth.  In May 
1999, it was noted that the Veteran had no current sinus 
complaints and there was a left septal deviation with no 
crusts.  The RO hearing testimony in June 1999 was directed 
to other disorders.  A June 1999 VA clinical record entry 
noted a stable sinus problem.

A SSA administrative decision dated in September 1999 noted 
the record showed a mild respiratory problem that precluded 
work in a dusty environment or where there would be 
significant temperature and humidity changes.  The 
respiratory and other disorders restricted him to light work.  
He related in the SSA records that he had continuous sinus 
infections off and on, requiring antibiotics and various 
antihistamines.

VA outpatient records from late in 1999 note negative nares, 
chronic sinusitis without exacerbations and that the sinus 
problems were in check.  In August 2000 he had recurrent 
sinusitis and given amoxicillin.  Late in 2000, it was noted 
he used a steroid inhaler and had no sinus tenderness with 
clear nares.  The assessment was allergic sinusitis.  Early 
in 2001, the Veteran was seen several times for what was 
assessed as chronic allergic rhinitis and there were no 
lesions of the nares noted.  Late in 2001, he was seen over 
several months for allergic rhinitis reportedly in poor 
control and he had one episode of sinus infection.  He was 
seen several times during 2002 and late in the year he 
reported that he usually required antibiotics at this time of 
the year and that, as he reported earlier in June 2002, no 
antibiotics were prescribed since the previous December.

An October 2002 computerized tomography (CT) revealed no 
overall significant change since 1997.  A mild mucosal 
thickening in the left maxillary sinus with right maxillary 
retention cysts was shown.  In addition, there was a leftward 
nasoseptal deviation with leftwardly directed septal spur.  

In November 2002, the Veteran was afforded a VA examination.  
Currently, the Veteran reported that he would get a sinus 
infection 2-3 times per year.  He was not bedridden during 
these times.  He might have a fever, drainage, increase in 
viscosity, and a dry cough.  On examination, the Veteran did 
not have periorbital or maxillary sinus tenderness on 
palpation.  The oropharynx was without erythema or exudates.  
His nasal examination was notable for a noticeably deviated 
septum towards the left.  Examination of the nares revealed 
that they were both patent.  A CT scan was performed on the 
maxillofacial region.  The results are indicated above.  The 
diagnosis was sinusitis, both allergy and chronic, currently 
controlled.  

In March and April 2004, the Veteran was treated for 
allergies.  It was noted that the Veteran had been on 
Claritin in the past which did not relieve symptoms.  They 
attempted to put the Veteran on Zyrtec, but it was not 
approved by the pharmacy.  The Veteran was on 
Chlorpheniramine, but his symptoms had been worse this month.  
The Veteran was also on nasal steroids for congestion with 
some improvement.  In June 2004, the Veteran was seen for 
allergic rhinitis.  

In October 2004, the Veteran was seen for rhinitis and 
sinusitis with complaints of nasal congestion, a runny noise, 
post-nasal drip, a decreased sense of smell, watery and itchy 
eyes, nocturnal symptoms, a sore throat, fevers, no mouth 
pain, green discharge rhinohrea, and no facial pain.  On 
examination, there was congestion and discharge.  He was 
continued on Allegra and Flunisolide and was given a three 
week prescription for Biaxin.  

In May 2007, a VA examiner indicated that the Veteran had 
been treated for sinusitis.  In October 2007, examination 
revealed that there was no runny nose and the nasal mucosa 
was normal.  Examination of the turbinate revealed no 
erythema and no swelling. There was maxillary sinus 
tenderness.  

The Veteran was afforded a VA examination in November 2008.  
It was noted that the Veteran had blood from the right naris 
at least a few times per month.  He denied a history of 
purulent discharge.  There was no speech impairment.  The 
Veteran reported having drainage from his nose into his 
stomach which caused stomach upset.  None of his sinusitis 
infections were incapacitating.  He had sinusitis every 1-2 
years and frequent congestion.  He denied having head pain or 
hives.  They did not impact his occupational functioning or 
daily activities.  The Veteran denied any history of 
neoplasm.  

Examination of the nose revealed that the right naris was 
hyperemic.  There was no scar tissue or polyps.  The right 
naris was patent.  The left naris was restricted by about 75 
percent.  There was an obvious septal deviation and there was 
slight deformity of the nose when evaluated grossly.  The 
examiner indicated that the Veteran had a 75 obstruction on 
the left side and there was no reported change in the nasal 
disability since August 2, 1997.  The Veteran related that he 
had a continuation of medication with seasonal and perennial 
complaints, unchanged since August 12, 1997.  

As it pertained to nasal polyps, the examiner stated that he 
would defer to an ears, nose, and throat specialist for an 
opinion regarding the presence of or treatment of nasal 
polyps.  The examiner indicated that he did not see any 
polyps on current examinations.  

At his hearings, the Veteran reported that he had not done 
anything for the deviated nasal septum and that one side on 
the nose was not fully open.  He stated that he had some 
difficulty breathing on account of deviated nasal septum.

The Veteran has been assigned a non-compensable rating for 
deviated nasal septum under Diagnostic Code 6502.  That 
diagnostic code provides a 10 percent rating for traumatic 
deviation of the nasal septum with 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.

The Board notes that where the schedule does not provide a 
zero percent rating, a zero percent shall be assigned if the 
requirements for a compensable rating are not met.  See 38 
C.F.R. § 4.31.

The Veteran's deviated nasal septum causes nasal obstruction 
which is 75 percent on the left and zero percent on the 
right.  At no time during the course of the appeal has there 
been 50 percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.  Thus, the 
criteria for a compensable rating are not met.

The Veteran is competent to report that he has had congestion 
and that one side of his nose is not fully open.  He is not 
competent to report the degree of nasal obstruction.  The 
competent medical evidence has established that percentage.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a).  
In this case, the preponderance of the evidence is against a 
compensable rating.

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
deviated septum with the established criteria found in the 
rating schedule for this disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  There is no credible 
evidence in the record which suggests that the disability 
itself markedly impacted his ability to perform his job.  
Moreover, there is no probative evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is no evidence in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

Service connection for a gastrointestinal disability, 
diagnosed as GERD with hiatal hernia and diverticulosis, is 
granted.

An initial compensable disability rating for deviated nasal 
septum is denied.


REMAND

With regard to the Veteran's allergic rhinitis, a 30 percent 
rating is provided for allergic or vasomotor rhinitis with 
polyps.  Without polyps, but with greater than 50-percent 
obstruction of nasal passages on both sides or complete 
obstruction on one side, a 10 percent rating is provided.  38 
C.F.R. § 4.97, Diagnostic Code 6522.

In the JMPR, it was indicated that a new VA examination 
should be conducted to determine if the Veteran has had nasal 
polyps from August 12, 1997, the effective date of service 
connection, onward.  The VA examination was conducted in 
November 2008.  As it pertained to nasal polyps, the examiner 
stated that he would defer to an ears, nose, and throat 
specialist for an opinion regarding the presence of or 
treatment of nasal polyps.  The examiner indicated that he 
did not see any polyps on current examinations.  The 
Veteran's representative noted that VA did not follow up on 
the VA examiner's recommendation for a special ears, nose, 
and throat examination.  The Veteran and his representative 
maintain that he should be afforded that examination.  The 
Board finds that the Veteran should be scheduled for an ears, 
nose, and throat examination.  

As noted in the introductory portion of this decision, in a 
December 2008 rating decision, service connection for 
depression as secondary to service-connected nicotine 
dependence was denied.  In March 2009, disagreement was 
expressed with the denial of depression as secondary to 
service-connected nicotine dependence.  As such, a statement 
of the case must be issued.  

The failure to issue a statement of the case is a procedural 
defect requiring a remand.  Manlincon v. West 12 Vet. App. 
238 (1999).  In addition, a VCAA letter as to that issue 
should be sent to the Veteran.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  With regard to the issue of 
entitlement to service connection for 
depression to include as secondary to 
nicotine dependence, the AMC should 
review the record and ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 
112 (2004); VAOPGCPREC 7-2004 (July 16, 
2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

2.  The Veteran should be sent a 
statement of the case as to the issue of 
entitlement to service connection for 
depression to include as secondary to 
service-connected nicotine dependence in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the Veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be 
returned to the Board.

3.  Schedule the Veteran for a VA ears, nose, 
and throat examination to determine the 
nature and extent of his service-connected 
allergic rhinitis.  Any indicated tests 
should be accomplished.  The examiner should 
review the claims folder prior to 
examination.  The examiner should examine the 
nasal area and based on examination of the 
Veteran and review of the claims folder 
indicate the state of the Veteran's allergic 
rhinitis since August 12, 1997, the date of 
service connection.  The examiner should also 
address if the Veteran has had nasal polyps 
from August 12, 1997, the effective date of 
service connection onward.  All current 
manifestations due to the Veteran's allergic 
rhinitis should be identified.  The examiner 
should provide a complete rationale for all 
opinions expressed and conclusions reached.

4.  The AMC should then readjudicate the 
issue of a higher rating for allergic 
rhinitis in light of all of the evidence of 
record.  If the issue remains denied, the 
Veteran and his attorney should be provided 
with a supplemental statement of the case as 
to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


